ACCEPTED
                                                                                                          05-17-00696-CV
                                                                                                FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                       5/21/2018 11:52 AM
                                                                                                               LISA MATZ
          HANCESCARBOROUGH,LLP                                                                                     CLERK
          ATTORNEYS AND COUNSELORS AT LAW                                                   V. Blayre Pefia
                                                                                   Direct: (512) 487-4004
                                                                                   bpena@hslawmail.com
                                                                                       FILED IN
                                                                                5th COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                           May 21 , 2018
                                                                               05/21/2018 11:52:40 AM
 Via Electronic Filing                                                                LISA MATZ
                                                                                        Clerk
 Lisa Matz, Clerk of the Court
 Court of Appeals
 Fifth District of Texas at Dallas
 600 Commerce Street, #200
 Dallas, Texas 75202


       Re:    Kenneth W Morrison, and Stonecoat of Texas, LLC, Appellants, v. Procal Stone
       Design, L.L.C., Appellee; No. 05-17-00696-CV, In the Court of Appeals, Fifth District of
       Texas at Dallas

TO THE HONORABLE COURT:

        This status report is being filed with the Court pursuant to the Order of the Court entered
April 18, 2018 in the above identified appeal and is agreed to by all pai1ies. The parties filed a
Joint Motion to Stay Proceedings Regarding Confidential Mediated Settlement Agreement on
April 18, 2018, and the Court granted the motion and abated the appeal, with the exception of
filing additional notices, until July 16, 2018.

        The parties reached a confidential oral mediation settlement agreement on April 13, 2018,
and the parties are actively involved in finalizing this settlement agreement and continuing to work
together regarding multiple documents that must be obtained or completed, and additional actions
that must occur. The parties are filing this status report to the Court pursuant to the Court's Order
entered April 18, 2018, and will continue to file a status report every thirty days from the date of
the Order until a motion to dismiss is filed or the case is reinstated.

                                              Respectfully submitted,

                                              HANCESCARBOROUGH, LLP
                                              400 W. l 51h Street, Suite 950
                                              Austin, Texas 78701
                                              (5 12) 479-8888 (Telephone)
                                              (512) 482-6891 (Fax)



                                              By      !!A~ ~
                                                      Sate Bar o. 24050372
                                                      bpena@hslawmail.com

       400 W. 15th, Suite 950 - Austin, TX 78701 -Tel: (512) 479-8888 - Fax : (512) 482-6891
                                 Other Offices - Washington, D.C .
May 21, 2018
Page 2




      AGREED TO:

      WM. CHARLES BUNDREN & ASSOCIATES LAW GROUP, PLLC
      2591 Dallas Parkway, Suite 300
      Frisco, Texas 75034
      (214) 808-3555 (Telephone)
      (972) 624-5340 (Fax)


      By:       Isl Charles Bundren
               Wm. Charles Bundren
               State Bar No. 03343200
               charles@bundrenlaw.net